Pee Ctjbiam,
We find nothing in the testimony that would have warranted the learned trial judge in submitting this case to the jury. He was therefore right in directing them to find in favor of the plaintiff, and in charging them in the language of plaintiff’s fourth point, that “ the note is the final contract of the parties in writing, and there being no competent evidence to go to the jury to impeach the note, the verdict should be for the plaintiff for the amount of the note and interest.” It follows that there was no error in refusing to affirm defendants’ points recited in the third to ninth specifications inclusive. There is nothing in the record that requires further notice. The assignments of error are all dismissed.
Judgment affirmed.